Citation Nr: 1341026	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.





INTRODUCTION

The Veteran served on active duty from November 1963 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were caused by hazardous noise exposure during active service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have been satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The criteria for entitlement to service connection for tinnitus have been satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus were caused by in-service noise exposure from rifle fire, heavy weapons, and explosions during training exercises without hearing protection.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established on a direct basis when the following elements are met: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

The June 2010 VA examination report shows audiometric findings establishing the presence of a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The private treatment records and June 2010 VA examination report also show that the Veteran has tinnitus based on his reported symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's in-service noise exposure from weapons fire is also established based on his military occupational specialty as a Light Weapons Infantryman, which has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing); see also 38 U.S.C.A. § 1154(a) (West 2002) (providing that due consideration must be given to the circumstances of a veteran's service).  

The evidence is in equipoise as to whether the Veteran's current hearing loss and tinnitus were caused by in-service noise exposure.  In private treatment records dated in March 2009 and June 2011, a physician specializing in otolaryngology related the Veteran's hearing loss to military noise exposure.  The physician explained that the Veteran had characteristic high-frequency neurosensory hearing loss related to noise exposure and that it was at least as likely not due to his military service.  The physician observed in this regard that the Veteran did not have significant noise exposure after service.  

By contrast, in a June 2010 VA examination report, an audiologist opined that the Veteran's hearing loss and tinnitus were not related to service given the delayed onset of these disorders, the audiometric findings showing normal hearing at entrance and separation from active service, and the absence of other evidence of hearing loss and tinnitus during or shortly after service.  The examiner concluded that by "case history and configuration" the Veteran's hearing loss and tinnitus were more consistent with gradually progressing presbycusis than acoustic trauma. 

The June 2010 VA opinion does not outweigh the private opinion by the Veteran's treating otolaryngologist.  Hearing within normal limits at separation from active service does not preclude service connection for a current hearing loss disability, and thus the probative value of the private physician's opinion is not necessarily diminished simply because the Veteran's hearing was normal at separation.  Hensley, 5 Vet. App. at 159.  Moreover, the private physician's opinion did not turn on the amount of time that elapsed between service and the onset of the Veteran's hearing loss, which he stated had been noticeable for about the last twenty-five years. 

Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss and tinnitus were caused by in-service noise exposure.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Although the private physician did not specifically state that the Veteran's tinnitus was also related to noise exposure, both hearing disorders appear associated with each other, given that tinnitus was mentioned by the VA audiologist and private physician in the context of discussing his hearing loss.  Indeed, the VA audiologist indicated that both had the same etiology, albeit one unrelated to service, thus suggesting their correlation. 

In conclusion, all three Shedden elements are satisfied, and service connection for bilateral hearing loss and tinnitus is granted.  See id.; see also Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a); 

Because this claim has been granted, any questions as to whether VA has satisfied its duties to notify and assist are moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); see also 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  




____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


